Citation Nr: 1433689	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include a neuropsychiatric disorder, nervous disorder, anxiety and polysubstance abuse.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for low back disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis, a hiatal hernia and peptic ulcer disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include a neuropsychiatric disorder, nervous disorder, anxiety and polysubstance abuse.

8.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2008 and July 2009 rating decisions of the RO.
 
A review of the Virtual VA electronic claims file reveals records that are irrelevant to the present appeals or duplicative of evidence of record in the paper claims file.  The Veterans Benefits Management System paperless claims processing system does not contain any records for this appeal. 
 
The issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder, the reopened claim of service connection for an innocently acquired psychiatric disorder, and the claim for a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's claim of service connection for an anxiety disorder in an April 2004 rating decision; he was notified of this decision and apprised of his appeal rights, but did not timely perfect an appeal or submit any evidence within one year of that determination. 

2. The evidence received since the April 2004 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder.

3. The RO denied the Veteran's claim of service connection for a low back disorder in a December 2006 rating decision; he was notified of that decision and apprised of his appeal rights, but did not timely perfect an appeal or submit any evidence within one year of that determination. 

4. The evidence received since the final December 2006 rating decision is  cumulative in nature and repetitive of the evidence previously of considered and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder.

5.  The currently demonstrated gastrointestinal disorder is not shown to be due to an event or incident of the Veteran's period of active service.  

6.  The Veteran is not shown to have manifested complaints or findings referable to sleep apnea or migraines during service or for many years thereafter. 

7.  The currently demonstrated sleep apnea and migraines are not shown to be due to an event or incident of the Veteran period of active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the April 2004 rating decision to reopen the claim of service connection for an innocently acquired psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has not been submitted since the December 2006 rating decision to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's gastrointestinal disability is not due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2013).

4.  The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The Veteran's disability manifested by migraines is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in August 2007, November 2007, April 2009, and March 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded a VA examination in November 2007 for his gastrointestinal disorder that is determined to adequate for adjudication purposes, as it is based on a full review of the claims file and a physical examination of the Veteran and contains an opinion supported by the facts in the record.

The Board acknowledges that a VA examination was not performed with respect to the claims for sleep apnea and migraines. VA's duty to assist includes providing a medical examination when indicated to decide a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). This development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Here, however, as discussed below, the evidence does not establish any in-service event or symptoms that would entitle the appellant to the benefit sought. As such, no VA examination is necessary.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

New and material evidence claims

The Veteran's claim of service connection for a nervous disorder/anxiety disorder was previously denied in April 1976, February 1978, March 1979, August 1982, May 1998, and most recently in April 2004.  

His claim of service connection for a low back disorder was previously denied by the RO in a December 2006 rating decision. The Veteran did not perfect an appeal or submit evidence within one year of either rating decision. 38 C.F.R. § 20.1103.

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 C.F.R. § 3.156. New evidence means evidence not previously submitted to agency decision makers. 

Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist. Id. at 118. In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the most recent April 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records, the VA outpatient treatment records, and lay statements.

The evidence to support reopening the claim includes testimony provided by the Veteran's treating physician at the November 2011 DRO hearing.  The physician stated that the Veteran had a "neurological" disorder that was incurred during his period of service.

The Board finds this testimony to be new and material as it was not previously of record and, presuming its credibility, raises a reasonable possibly of substantiating the claim.  

Thus, the Veteran has presented evidence that speaks directly to one element which was not of record, mainly the incurrence of his disorder during service.  Therefore, the claim of service connection is reopened.  

Regarding the claimed low back disorder, the evidence of record at the December 2006 rating decision consisted of the Veteran's service treatment records and treatment records referable to the time after service.   

The evidence submitted since the December 2006 rating decision consists of additional treatment records showing the Veteran is being treated for a low back disorder.  The Veteran has not submitted evidence to show a nexus between his current diagnosis and any in-service complaint of back pain or another .  

Therefore, the Board finds that new and material evidence has not been submitted to reopen a claim of service connection for a low back disorder.  


Service connection claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 (West 2002). Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. Drug abuse is the use of illegal drugs or the intentional use of prescription or non-prescription drugs (including prescription drugs that are illegally or illicitly obtained) for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301 (2013). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. §§ 3.301(c). The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3).

A grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. 38 U.S.C.A. § 105(a) (West 2002); Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability. In order to qualify for service connection for those disabilities, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


Gastrointestinal disorder

The service treatment records showed the Veteran was treated for stomach pain during service.  In his January 1970 report of medical history, the Veteran reported having stomach problems.  A physician statement shows "stomach problems - now clear[ed] up, no complication." A contemporaneous clinical evaluation of all his systems was normal.

The Veteran underwent a VA examination in November 2007.  He reported experiencing frequent upset stomach, heartburn, dyspepsia and nausea and vomiting of food since service.  The examiner noted a history of alcohol and tobacco use since the Veteran was 13 years old and a history of cocaine, heroin and marijuana abuse that began in service.  

The examiner diagnosed chronic gastritis and peptic ulcer disease and opined that the "stomach symptoms experienced during active military service are more likely than not related to the use/abuse of alcohol, drugs, and tobacco cigarettes during active service and along years and not directly related to a special event or result of his military activities."

The Veteran has submitted no additional medical evidence to show another etiology for claimed gastrointestinal disorder.  Additionally, the Veteran has acknowledged his drug use during and after service.  The Veteran has provided lay evidence that his gastrointestinal disorder is due to service and the Board finds him to be competent and credible to testify as to his symptoms.  

However, the Board finds the opinion of the VA examiner to be more probative as to the etiology of his disorder.  Specifically, the examiner reviewed the claims file and the Veteran's history along with his medical records and performed a physical examination of the Veteran.  Given her training and medical expertise, the Board finds her opinion as to the etiology of the Veteran's disorder to be more probative.  

While the Board acknowledges that the Veteran experienced "stomach problems" in service; the discharge examination report indicated that those problems resolved.  

As the evidence is not in equipoise, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, on this record, the claim of service connection for a gastrointestinal disorder is denied.


Sleep apnea

The service treatment records show no complaints or findings referable to sleep apnea in service.  His separation examination was negative for any notation of sleep apnea.  

The post-service treatment records show that the Veteran was diagnosed with sleep apnea and prescribed a CPAP machine for treatment in January 2008.

Thus, the Veteran is not shown to have any symptoms of sleep apnea until more than 38 years after his discharge from the military.  This weighs against finding an in-service manifestation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("evidence of a prolonged period without medical complaint" is a factor that the Board may consider).   

There is no other alleged or documented in-service event that, on the evidence of record, indicates that the Veteran's sleep apnea may be associated with his service, much less tending to establish a causal nexus.  

The Veteran's claim fails on the first element of a service connection claim, that is, there was no in-service occurrence or aggravation of a disease or injury.  Shedden, 381 F.3d at 1167.

As the evidence is not in equipoise, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the claim of service connection for sleep apnea is denied.


Migraines

The Veteran's service entrance examination in January 1967 shows that he complained of frequent or severe headaches.  However, the service treatment records are negative for any complaints or findings referable to headaches or migraines.  

Moreover, the Veteran denied having frequent or severe headaches on his January 1970 report of medical history at discharge.

The treatment records show the Veteran was prescribed medication as a prophylaxis for his migraine headaches beginning many years after service.  

Thus, the Veteran did not complain of or seek treatment for symptoms of migraines until more than 30 years after his discharge from the military.   

There is no other alleged or documented in-service event that, on the evidence of record, indicates that the Veteran's migraines may be associated with his service, much less tending to establish a causal nexus.  The Veteran's claim fails on the first element of a service connection claim, that is, there was no in-service occurrence or aggravation of a disease or injury.  Shedden, 381 F.3d at 1167.

As the evidence is not in equipoise, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the claim of service connection for migraines is denied.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a neuropsychiatric disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has not been submitted to reopen the claim of service connection for a low back disorder, the appeal to this extent is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for sleep apnea is denied.

Service connection for migraines is denied.


REMAND

The purpose of this remand is to provide the Veteran appropriate notice and afford him VA examinations to determine the nature and likely etiology of the claimed right knee and psychiatric disorders.  

To the extent that these matters remain unresolved, further discussion of the claim for a TDIU rating must be deferred.  


Right knee disorder

The Veteran filed a petition to reopen his claim of service connection for a right knee disorder.  There are specific notice requirements regarding claims to reopen. 

Prior to the adjudication of a petition to reopen a service connection claim, the claimant be must be given notice of prior denials, the reasons therefor, and the elements of service connection and of new and material evidence. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Notice that was provided to the appellant in August 2009 was specific to service connection claims and claims to reopen but failed to acknowledge the April 2007 decision of the Board. Written argument submitted by the Veteran's representative also addressed the claim on the merits. 

It does not appear that the representative was aware of the prior final Board decision and the need to submit new and material evidence to reopen the claim. A remand for Kent-compliant notice is needed as the Veteran was not notified on how to reopen his claim that was last denied by the April 2007 Board decision.


Neuropsychiatric disorder

The Veteran has claims service connection for a nervous condition.  Since 1976, the Veteran has filed multiple claims for his psychiatric disorder and alternately claimed them as nervous disorder, generalized anxiety disorder, depressive neurosis, anxiety neurosis, and a neuropsychiatric condition.  

At the November 2011 hearing, the Veteran's witness testified that he had a neurological disorder and not a psychiatric disorder and that his neurological disorder began in service and was related to his in-service alcohol consumption.  

The scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The Board finds that a neurological disorder manifesting psychiatric symptoms, as described by the Veteran's witness at the November 2011 DRO hearing is encompassed in the present claim.  Therefore, the Board finds that a VA neurological examination is necessary prior to adjudicating this claim.  

As the Board is presently remanding a claim for a neuropsychiatric disorder, the Board finds the Veteran's claim of service connection for migraines to be inextricably intertwined with that claim and presently remands that claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with Kent-compliant notice with an explanation as to the types of evidence needed to reopen his claim of service connection a right knee disorder, in relation to the basis for the prior denial of the claim (September 1986 rating decision). See Kent, supra. 

2. The AOJ should take appropriate action to request that the Veteran identify all records of VA and non-VA health care providers who have treated his neurological and/or psychiatric disorder that may not have been previously received into the claims file.

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

3. The AOJ then should have the Veteran scheduled for a VA examination.  The claims file should be made available to the examiner for review. The examiner should respond to the following:

a. Please identify all current diagnoses of a neurological or neuropsychiatric disorder and state whether each diagnosis was incurred during or as a result of the Veteran's active service.

b. Opine whether any neuropsychological disorders are due to the Veteran's willful misconduct, including the use of alcohol or drugs during and after service.  

c. Consider the statements of the Veteran's witness, J.A.J.O., at the November 2011 DRO hearing.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


